COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-160-CR
 
STEVEN RILEY SISK                                                       
   APPELLANT
V.
THE STATE OF TEXAS                                                       
   STATE
------------
FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION
(1)
------------
  
     Appellant attempts to appeal from the trial court's
February 28, 2003 order denying his request for forensic DNA testing. On April
15, 2003, Appellant filed a notice of appeal in the trial court, and the clerk
forwarded the document to this court. On April 29, 2003, we notified Appellant
about our concern that we did not have jurisdiction over this appeal because
Appellant's notice of appeal was untimely. Appellant responded that because he
had been convicted of capital murder, the trial court clerk should have
forwarded Appellant's notice of appeal to the Texas Court of Criminal Appeals,
as requested on the face of the notice of appeal. We agreed, and on May 16, 2003
the clerk of this court informed the trial court clerk of the error and
requested the notice of appeal be forwarded to the Texas Court of Criminal
Appeals.
  
     Accordingly, because this court has no jurisdiction
over an appeal from a denial of a request for forensic DNA testing if the
convicted person was convicted in a capital case, see Tex.
Code Crim.
Proc. Ann.
art. 64.05 (Vernon Supp. 2003), we dismiss this appeal for want of jurisdiction.
See Tex. R. App.
P. 43.2(f).
 
                                                                     
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
DELIVERED: May 29, 2003

1. See Tex.
R. App. P. 47.4.